Citation Nr: 0413832	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-18 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchiectasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from October 1958 to 
October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board notes that the issue on appeal is entitlement to 
service connection for bronchiectasis due to pneumonia.  The 
January 2002 rating decision denied service connection for 
bronchitis (claimed as bronchiectasis due to pneumonia).  In 
response, the veteran, in his December 2002 Notice of 
Disagreement, stated that he did not apply for service 
connection for bronchitis but did apply for service 
connection for bronchiectasis.  In his December 2003 Written 
Brief Presentation, the veteran's representative included as 
an additional issue for appellate review service connection 
for bronchitis.  The Board will refer the issue of service 
connection for bronchitis to the RO for appropriate action.


FINDING OF FACT

The veteran's bronchiectasis is related to the pneumonia 
developed during his active military service.


CONCLUSION OF LAW

The veteran's bronchiectasis was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In March 2001, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim for 
service connection.  The letter also asked the veteran to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA had requested copies of the veteran's 
treatment records identified by the veteran and would attempt 
to obtain evidence such as medical records, employment 
records, or records from other Federal agencies.  Therefore, 
the Board finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   
  
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim of VA benefits.  The 
Board notes that the March 2001 notice letter, which preceded 
the January 2002 rating decision, satisfies the timing 
element of the Pelegrini decision for the veteran's claim on 
appeal.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, the 
veteran was afforded a VA examination in connection with his 
claim for service connection.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

The veteran claims service connection for bronchiectasis due 
to pneumonia that he developed during his military service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service incurrence for 
certain chronic diseases, such as bronchiectasis, will be 
presumed if it becomes manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The veteran's enlistment examination conducted in July 1958 
revealed that the veteran's lungs and chest were evaluated as 
normal and the chest X-ray was negative.  In the Report of 
Medical History completed in conjunction with the medical 
examination, the veteran reported that he was in good health 
and had never had chronic or frequent colds, asthma, 
shortness of breath, pain or pressure in chest, or a chronic 
cough.

The veteran's service medical records contain a clinical 
cover sheeting indicating that the veteran was hospitalized 
in January 1960 for five days with a diagnosis of 
"pneumonia, lobar, n.e.c., organism unknown, LD - yes".  
The service medical records are negative for any complaints, 
treatments, or diagnoses of any other pulmonary disorders.    

The veteran's flight physical conducted in January 1960 
revealed that the veteran's lungs and chest were evaluated as 
normal and the chest X-ray was negative.  The report noted, 
"pneumonia, 1 week ago at Dow AFB Hospital; recovered 
well".  In the Report of Medical History completed in 
conjunction with the medical examination, the veteran 
reported that he had been treated for pneumonia in January 
1960 at Dow AFB.

In February 2001, the veteran applied for compensation 
benefits for bronchiectasis as secondary to the two episodes 
of pneumonia that he suffered while in service.  To support 
his contention, the veteran submitted as evidence an October 
2000 medical opinion from his private physician, Dr. SH, 
stating that the veteran's bronchiectasis "was diagnosed 
around 1995" and that he "believed that it most likely was 
the result of a severe pulmonary infection such as pneumonia 
that occurred at some point in the past."

The veteran submitted treatment records from Dr. RBM, Dr. 
AJP, Dr. SH, Dr. RK, Dr. DM, Deborah Heart and Lung Center, 
and Lee Memorial Hospital.

In September 1993, the veteran presented to Dr. RBM with a 
chronic cough.  A chest X-ray was abnormal and the report 
indicated that the veteran had pneumonia on the previous X-
ray.

In a report dated in January 1997, Dr. AJP stated, "My dx of 
probable bronchiectasis was eventually agreed to by Dr. 
[S]H's group ...."  

The VA examination conducted in December 2001 raised 
questions as to the correct diagnosis of the veteran's 
current disability.  The examiner noted the veteran's history 
that included his hospitalization and subsequent treatment 
for lobar pneumonia in 1960.  He also noted that the veteran 
reported that he suffered from no further illness while in 
the Air Force and no other episodes of pneumonia after 
separation.  The examiner noted that the veteran reported 
that during the acute symptoms [of the pneumonia in 1960] the 
veteran had cough, fever, and chills and was coughing up a 
fair amount of sputum.  The examiner stated that although the 
private physician's reports indicated that the veteran has 
bronchiectasis, "there is certainly no documentation that I 
can find in reviewing the old records."  Biopsies taken 
during a 1999 bronchoscopy showed nothing and no specific 
organisms were found during the bronchoscopic examination.  
During the physical examination of the veteran, auscultation 
of the chest revealed normal but slightly distant breath 
sounds.  No rales were noted.  Inspection revealed no 
abnormalities.  

The examiner diagnosed the veteran with chronic bronchitis.  
He stated, 

The question of bronchiectasis has not 
been properly substantiated by any 
credible evidence.  If in, fact, 
bronchiectasis is present, it is unlikely 
that it was caused by the brief lobar 
pneumonia he had in 1960 while he was in 
the Air Force.  According to the history 
as given by the [veteran], he certainly 
appears to have at least chronic 
bronchitis, if not bronchiectasis, but 
again, it is unlikely related to this 
episode of lobar pneumonia he had in 
1960.  

A July 2002 Ambulatory Care Summary of Deborah Heart and 
Lung Center indicates that the veteran presented with 
complaints of constant cough and sputum production daily.  
The veteran gave a history of pneumonia in 1960 which was 
treated in a hospital and walking pneumonia in 1978 which 
was not treated.  Test results of a CT scan revealed 
bronchiectasis, predominantly in the right lung.  A chest X-
ray revealed bilateral interstitial changes and some 
honeycombing, compatible with bronchiectasis.  The final 
diagnosis was bronchiectasis.  The physician saw no evidence 
of asbestos-related pleural disease.  
  
In a September 2002 letter, Dr. SH verified the diagnosis of 
bronchiectasis.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). The Court has held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994).

However, the Board does not in this case find the opinion of 
one medical expert to be of much greater probative value 
than the opinion of the other.  While Dr. SH offered a 
rationale that on the surface may appear speculative, the 
veteran's bout of pneumonia in 1960 was the only severe 
pulmonary infection in the record.  It is true that the VA 
examiner provided a detailed, definitive opinion with 
rationale supported by specific examples from the medical 
records.  On the other hand, the favorable opinion was 
prepared by a specialist.  The unfavorable opinion, however, 
did not indicate whether the examiner was a respiratory 
specialist or even a physician.    

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  Accordingly, in a case such as this, 
where the evidence does not preponderate against the finding 
of a causal link between the veteran's in-service bout with 
pneumonia and the development of his bronchiectasis, and in 
recognition of VA's guiding paternalistic principles and by 
affording all benefit of the doubt on the veteran's behalf, 
the Board finds that the claim should prevail, as all three 
requirements for service connection have been met.  See also 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 49.

 
ORDER

Entitlement to service connection for bronchiectasis is 
granted.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



